Citation Nr: 0632876	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to October 4, 2002, 
for a 10 percent evaluation for a service-connected right 
thumb fracture with traumatic arthritis, based on clear and 
unmistakable error (CUE) in a May 1975 rating decision.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 until April 
1970.    
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

A review of the record reveals that the veteran revoked power 
of attorney for Disabled American Veterans in April 2006, and 
then executed a new VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, in favor 
of the Texas Veterans Commission.    

In an April 2006 letter, the veteran made claims of 
entitlement to service connection for a left ankle injury, 
right ankle injury, left thumb injury, bilateral hearing 
loss, tinnitus, droopy eyelid, and loss of upper muscle tone.  
The Board refers these issues back to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  In an unappealed July 1975 rating decision, the RO 
granted service connection for a fractured right thumb with 
traumatic arthritis, and assigned a noncompensable rating 
effective May 5, 1975.

2.  The July 1975 RO rating decision was reasonably supported 
by evidence then of record, and the evidence does not 
demonstrate that the RO incorrectly applied the statutory or 
regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.

3.  There was no formal or informal claim for an increased 
rating prior to October 4, 2002, nor is it factually 
ascertainable that there was an increase in severity within 
the year preceding this date.




CONCLUSIONS OF LAW

1.  The July 1975 rating decision wherein the RO granted 
service connection for right thumb fracture with traumatic 
arthritis and assigned a noncompensable rating did not 
contain CUE.  38 C.F.R. § 3.105 (2006).

2.  The criteria for an effective date, prior to October 4, 
2002, for entitlement to a 10 percent rating for a service-
connected right thumb fracture with traumatic arthritis, have 
not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating.

VA satisfied its duty to notify by means of a March 2006 
letter from the AOJ to the appellant.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim for an earlier effective date, and of his and VA's 
respective duties for obtaining evidence.  

The above notice letter did not set forth the law pertinent 
to assignment of an effective date.  However, this is found 
to be harmless error.  Indeed, the October 2003 Statement of 
the Case included such information by citing 38 C.F.R. 
§ 3.400.  Based on the foregoing, the failure to include such 
notice in the prior VCAA letter did not prejudice the veteran 
here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his earlier effective date claim.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The March 
2006 letter from the AOJ informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send any pertinent information or evidence to 
the AOJ.  In addition, the October 2003 Statement of the Case 
included such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

With regard to the CUE allegation, the then United States 
Court of Veterans Appeals has held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  The appellant was advised of the legal 
criteria pertinent to the issue of CUE in a May 2006 
supplemental statement of the case, and there is no factual 
dispute to which development of the evidence would be 
pertinent.  He submitted his contentions and has not 
identified any evidence that would support the CUE claim.  As 
there is no need to develop evidence, there is nothing of 
which to notify the appellant.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The record as a whole shows that 
VA has informed the appellant of the requirements of the law 
regarding his CUE claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of private and VA post-service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulations

Previous determinations on which an action was predicated, 
including decisions regarding increased evaluations, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.105(a).

The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the Court has 
emphasized that merely to aver that there was CUE in a rating 
decision is not sufficient to raise the issue.  The Court has 
further held that simply to claim CUE on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency, 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) 
(2006).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2006).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2006).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claims must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1) (2006).

Analysis

A July 1975 rating decision granted the veteran service 
connection for his fractured right thumb with traumatic 
arthritis at a noncompensable evaluation from May 5, 1975.  
The veteran requested entitlement to an increased rating for 
his service-connected right thumb, which was received on 
October 4, 2002.  A March 2003 rating decision increased the 
rating from noncompensable to 10 percent disabling effective 
October 4, 2002, the date of receipt of the claim.  Then, the 
veteran filed a notice of disagreement as to the October 2002 
rating decision that challenged the effective date, but not 
the disability evaluation.  

As a preliminary matter the Board notes that the veteran is 
rated under Diagnostic Code 5022.  38 C.F.R. § 4.71a (2006).  
This diagnostic code section contemplates a type of 
rheumatoid arthritis.  In this regard, the Board points out 
that the March 2003 rating decision states that the veteran 
is service connected for a fractured right thumb with 
traumatic arthritis (emphasis added), as is supported by the 
evidence of record, including the July 1975 rating decision 
that granted service connection for the disability at issue.  
As such, the Board finds that the veteran is more 
appropriately rated under Diagnostic Code 5003 for traumatic 
arthritis, which references the range of motion codes.  
Therefore, Diagnostic Code 5003 leads by analogy to 
Diagnostic Code 5228, limitation of motion of the thumb.  See 
38 C.F.R. § 4.20.

The Board will now consider the veteran's contention that the 
effective date for a 10 percent evaluation award should 
precede October 4, 2002, the date presently assigned.  As 
previously noted, the effective date with respect to an 
increase in disability evaluation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (2006).  An 
exception is provided in 38 C.F.R. § 3.400(o)(2), which 
states that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date, otherwise the date of receipt of claim.

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine 
whether, sometime from October 4, 2001 through October 3, 
2002 an increase in the veteran's fractured right thumb with 
traumatic arthritis became factually ascertainable.  The 
medical evidence of record does not indicate that, for this 
period, the veteran's right thumb was manifest by 
symptomatology most nearly approximating the 10 percent 
rating criteria assigned in the March 2003 rating decision.  
In fact, there is essentially no evidence or correspondence 
added to the record since the July 1975 rating decision and 
prior to October 4, 2002.  Thus, an increase in his 
disability was not factually ascertainable within the year 
prior to the October 4, 2002 claim date.  

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, 
the October 4, 2002, date of claim is the appropriate 
effective date here, because even if the date that the 
entitlement arose could be found to precede it, the latter of 
the two dates controls.  38 C.F.R. § 3.400(o).   

There remains one possible means by which the veteran could 
be awarded an earlier effective date for a compensable rating 
as to his service-connected fractured right thumb with 
traumatic arthritis.  Specifically, if, as the veteran 
argues, there is a showing of CUE with respect to the 
unappealed July 1975 rating decision wherein the RO initially 
assigned a noncompensable rating upon granting service 
connection, then that determination would cease to be final 
and a claim date retroactive to May 1975 (the date of his 
original claim) could be applied.  

Thus, it is necessary to revisit the July 1975 rating 
decision.  At that time, the rating decision had the 
veteran's disability evaluated under Diagnostic Code 5299.  
This diagnostic code was used to designate an unlisted 
condition of the musculoskeletal system.  See 38 C.F.R. § 
4.27.  The Board will look at diagnostic codes, analogous to 
the veteran's disability, which were in effect at the time of 
the 1975 rating decision.

The July 1975 rating decision was primarily based on a VA 
examination conducted in June 1975.  The objective evidence 
revealed that veteran had a mild dorsal deformity with slight 
hypertropic changes about the first metacarpal phalangeal 
joint on his right hand.  He also had a 5 centimeter, well-
healed, non-adherent surgical scar.  The examiner found the 
thumb to have a good range of motion with a slight impairment 
of abduction and normal opposition of the thumb to finger 
tips.  There were no acute inflammatory changes.  

The RO held that, based on the above facts, the evidence did 
not establish that the veteran's fractured right thumb with 
traumatic arthritis met the criteria for a compensable 
evaluation.  After reviewing the diagnostic codes in effect 
in 1975, the Board finds that Diagnostic Code 5224 (ankylosis 
of the thumb) and 5003 (arthritis, degenerative, hypertropic, 
or osteoarthritis) are the most comparable to the veteran's 
disability.    

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  
However, upon review of the evidence then of record, it can 
be seen that the RO correctly stated the facts pertinent to 
the veteran's claim.  Thus, one basis for a finding of CUE 
has been eliminated here.  

The other means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

In essence, then, in order for the veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to a 10 percent (or greater) evaluation for his 
right thumb fracture with traumatic arthritis.  

As stated above, the evidence before the RO in 1975 did not 
necessitate the finding that the veteran's right thumb 
warranted a compensable rating.  A 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5224 (1975) required 
favorable ankylosis of the thumb.  Unfavorable ankylosis was 
required for a 20 percent rating.  Indeed, it is undebatable 
that the veteran did not have favorable (or unfavorable) 
ankylosis of the thumb.  An X-ray taken in April 1975 did not 
find ankylosis.  Thus, a noncompensable rating under 
Diagnostic Code 5224 is consistent with the evidence then of 
record.

The Board has also considered whether Diagnostic Code 5003 
(as in effect in 1975) could afford the veteran a compensable 
rating.  To achieve a 10 percent evaluation, there must be X-
ray evidence of involvement of 2 or more major joints or two 
or more minor joint groups.  The evidence of record in 1975 
did not meet the requirements of Diagnostic Code 5003 for a 
compensable rating.  The April 1975 X-rays of the right hand 
reported that no traumatic changes were seen.   

The Board acknowledges that his right thumb was found to have 
a slight impairment of abduction.  The X-ray of the right 
hand showed postoperative changes with metallic suture over 
the first metacarpal phalangeal joint.  Thus, one could 
argue, as the veteran does, that such a finding suggests that 
he should have had a compensable rating since 1975.  The 
Board agrees that the evidence does suggest such relationship 
is possible.  However, for a CUE claim to be successful, it 
is not enough that the evidence suggests that another outcome 
was possible.  Rather, the evidence of record must demand 
that the only possible outcome was a grant of the benefit 
sought by the veteran.  The Board finds it undebatable that 
the evidence of record in 1975 did not require a finding of a 
compensable rating.  Indeed, based on the evidence of record, 
including the 1975 VA examination and X-rays, the RO's denial 
is logical and permissible.  

For the foregoing reasons, the Board finds that the July 1975 
rating action is valid and remains final.  38 U.S.C.A. § 7105 
(West  2002).  This being the case, the earliest possible 
effective date permitted for an increased evaluation of his 
service connected right thumb fracture with traumatic 
arthritis, is October 4, 2002, the date of receipt of the 
veteran's request to reopen his claim after the last final RO 
denial in July 1975.  As this is the effective date presently 
assigned, the veteran's claim of entitlement to an earlier 
date must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

The requirements for a finding of CUE in a July 1975 rating 
decision having not been established, entitlement to an 
effective date prior to October 4, 2002, for the grant of 
right thumb fracture with traumatic arthritis, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


